







SEPARATION AGREEMENT
This Separation Agreement (this “Agreement”) is entered into by and among Thomas
C. Kennedy (“Executive”), Hertz Global Holdings, Inc. (“Holdings”) and The Hertz
Corporation (together with their subsidiaries and divisions, “Hertz,” the
“Company” or the “Companies”), on August 29, 2018. Reference is made to the
Hertz Global Holdings, Inc. Severance Plan for Senior Executives, as amended
(the “Severance Plan”), and all capitalized terms used in this Agreement and not
otherwise defined herein are as defined in the Severance Plan.
In consideration of the mutual promises, covenants and agreements in this
Agreement, which Executive and the Companies agree constitute good and valuable
consideration, the parties stipulate, and mutually agree, as follows:
1.Resignation from Offices and Directorships. Effective as of August 20, 2018
(the “Termination Date”), Executive resigns from his position as Senior
Executive Vice President and Chief Financial Officer of the Companies, as well
as from all director, officer or other positions he holds on behalf of the
Companies (which for the avoidance of doubt, and in conformity with the
definition of “Companies,” shall include Holdings, The Hertz Corporation and all
of their subsidiaries and divisions). Executive agrees to sign all appropriate
documentation, if any, prepared by the Companies to facilitate these
resignations; provided that Executive understands that such resignations are
self-effectuating and are effective on the Termination Date.
2.    Employment Status/Separation. Executive and the Companies mutually agree
that Executive’s employment with the Companies shall cease effective as of the
Termination Date, and that the cessation of Executive’s employment shall be
treated as a “Qualifying Termination” for purposes of the Severance Plan. The
parties further agree that, except as otherwise provided in this Agreement,
neither Executive nor the Companies shall have any further rights, obligations
or duties under any other agreement or arrangement, relating to severance
payments and benefits due to Executive, as of (or after) the date of this
Agreement.
3.    Accrued Obligations and Vested Benefits. Executive is entitled to receive
the following accrued obligations: (a) in satisfaction of the provisions of
Section 4.01 of the Severance Plan, all Base Salary earned or accrued but not
yet paid through the Termination Date, and payment for any earned but unused
vacation days accrued through the Termination Date, which payments shall be made
to Executive no later than the next regularly scheduled payroll date after the
Termination Date; and (b) reimbursement for any and all business expenses
incurred prior to the Termination Date, subject to the terms of the Company’s
reimbursement policy. In addition, the Companies acknowledge and agree that,
without regard to this Agreement, Executive is vested in respect of (x) equity
awards which were granted under the Hertz Global Holdings, Inc. 2016 Omnibus
Incentive Plan as reflected in the attached Schedule A, and (y) his vested
account balance under The Hertz Corporation Income Savings Plan.
4.    Severance Benefits. Provided that Executive signs and does not timely
revoke this Agreement pursuant to Section 19, and complies with the terms of
this Agreement, the Company shall provide Executive with the following severance
payments and benefits, in full satisfaction of all termination obligations the
Companies may have to Executive:
(a)    Severance Payment. In satisfaction of the provisions of Section 4.02(b)
of the Severance Plan, and subject to Section 17(b)(v), the Company shall pay
Executive an amount in cash equal to $1,635,000, to be paid to Executive in
equal installments on Holdings’ regular payroll cycles during the 18-month
period commencing on the first payroll date following the Effective Date (as
defined in Section 19).
(b)    2018 Prorated Bonus. In satisfaction of the provisions of Section 4.02(a)
of the Severance Plan, Executive shall be eligible for the cash performance
bonus that would have been payable to him under the Senior Executive Bonus Plan
for 2018, prorated based on a fraction (i) the numerator of which is the number
of days between January 1, 2018 and the Termination Date, and (ii) the
denominator of which is 365. The actual amount of the bonus (if any) shall be
determined by the Board or the Compensation Committee of the Board, and shall be
paid in 2019 at the same time as such bonuses are otherwise generally paid to
the Company’s executives.
(c)    Outplacement. In satisfaction of the provisions of Section 4.02(c) of the
Severance Plan, the Company shall pay Executive an amount equal in cash to
$25,000.00 in a lump sum on the first regular payroll date following the
Effective Date.
(d)    Health Plan Coverage. In satisfaction of the provisions of Section
4.02(d) of the Severance Plan, the Company shall provide Executive and his
eligible family members with continued medical, dental and accident insurance
benefits under the applicable benefit programs of the Companies (the “health and
welfare benefits”). If Executive makes timely application for such health and
welfare benefits pursuant to Executive’s benefit continuation rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company
shall pay the premiums for such coverage to the same extent paid by the Company
immediately prior to the Termination Date for the first 18 months following the
Termination Date, or the date on which Executive becomes eligible for comparable
health and welfare benefits through a new employer, whichever is earlier.
Executive’s right to the Company’s payment of COBRA premiums as set forth herein
is contingent on his agreement to inform the Company if he becomes eligible for
comparable health and welfare benefits through a new employer before the
expiration of 18 months following the Termination Date. If Executive becomes
eligible for such coverage and fails to timely inform the Company, the Company
will be entitled to recover from him all premiums paid on his behalf hereunder.
For the avoidance of doubt, the Company and Executive agree that the premiums
paid for the benefit of Executive by the Company hereunder shall be taxed as
imputed income to Executive.
(e)    Equity-Based Awards. Executive acknowledges that all compensatory awards
denominated in common stock of Holdings held by him as of the date hereof,
excluding the options referenced in Section 3, shall be forfeited upon the
Termination Date. The options referenced in Section 3 shall remain exercisable
in accordance with their terms until the earlier of (a) the 90th day following
the Termination Date (or, if later, the expiration of any blackout period in
effect with respect to such options on such 90th day) and (b) any cancelation or
termination in connection with a change in control, or the term of the option,
each as provided in the applicable award agreement.
(f)    Executive acknowledges and agrees that the consideration set forth or
referenced in Section 3 and this Section 4 constitute satisfaction and accord
for any and all compensation and benefits due and owing to him pursuant to any
plan, agreement or other arrangements relating to his employment with the
Companies and termination thereof; provided, however, for the avoidance of
doubt, Executive shall remain entitled to coverage under the Company’s health
and welfare plans in accordance with the terms thereof through the Termination
Date. Executive acknowledges and agrees that, unless he enters into this
Agreement, he would not otherwise be entitled to receive the consideration set
forth in this Section 4.
5.    Waiver and Release.
(a)    In exchange for receiving the compensation and benefits described in
Section 4 above, Executive does for himself and his heirs, executors,
administrators, successors and assigns, hereby release, acquit, and forever
discharge and hold harmless the Companies and each of their divisions,
subsidiaries and affiliated companies, and their respective successors, assigns,
officers, directors, shareholders holding more than 5% of Holdings’ outstanding
common stock as of the Termination Date (and such shareholders’ affiliates),
shareholders holding 5% or less of Holdings’ outstanding common stock as of the
Termination Date, employees, benefit and retirement plans (as well as trustees
and administrators thereof) and agents, past and present (the “Released
Parties”), of and from any and all actions, causes of action, claims, demands,
attorneys’ fees, compensation, expenses, promises, covenants, and damages of
whatever kind or nature, in law or in equity, which Executive has, had or could
have asserted, known or unknown (the “Claims”), at common law or under any
statute, rule, regulation, order or law, whether federal, state or local, or on
any grounds whatsoever, including, without limitation, any and all claims for
any additional severance pay, vacation pay, bonus or other compensation,
including, but not limited to, under the Severance Plan, the compensation
letter, dated as of January 20, 2015, between The Hertz Corporation and
Executive (the “Compensation Letter”), the offer letter, dated as of November
20, 2013, between The Hertz Corporation and Executive (such offer letter,
together with the Compensation Letter, collectively referred to as the “Offer
Letter” herein), or any other applicable severance plan or agreement; any and
all claims of discrimination or harassment based on race, color, national
origin, ancestry, religion, marital status, sex, sexual orientation, disability,
handicap, age or other unlawful discrimination; any and all claims arising under
Title VII of the Federal Civil Rights Act; the Federal Civil Rights Act of 1991;
the Americans with Disabilities Act; the Age Discrimination in Employment Act;
the Older Workers Benefit Protection Act; the New Jersey Law Against
Discrimination; the Florida Civil Rights Act; or under any other state, federal,
local or common law, with respect to any event, matter, claim, damage or injury
arising out of his employment relationship with the Companies and/or the
separation of such employment relationship, and/or with respect to any other
claim, matter or event, from the beginning of the world to the date of
Executive’s execution of this Agreement.
(b)    Executive understands that nothing contained in this Agreement limits his
ability to communicate with, or file a complaint or charge with, the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission (“SEC”), the Department of Justice (“DOJ”) or any other federal,
state or local governmental agency or commission (collectively, “Governmental
Agencies”), or otherwise participate in any investigation or proceeding that may
be conducted by Governmental Agencies, including providing documents or other
information without notice to the Company; provided, however, that Executive may
not disclose Company information that is protected by the attorney client
privilege, except as expressly authorized by law. In the event any claim or suit
is filed on Executive’s behalf against any of the Released Parties by any person
or entity, including, but not limited to, by any Governmental Agency, Executive
waives any and all rights to recover monetary damages or injunctive relief in
his favor; provided, however, that this Agreement does not limit Executive’s
right to receive an award from the SEC or DOJ for information provided to the
SEC or DOJ.
6.    Exceptions to Release. Executive does not waive or release (a) any Claims
under applicable workers’ compensation or unemployment laws; (b) any rights
which cannot be waived as a matter of law; (c) the rights to enforce the terms
of this Agreement; (d) any Claim for indemnification Executive may have under
applicable laws, under the applicable constituent documents (including bylaws
and certificates of incorporation) of any of the Companies, under any applicable
insurance policy any of the Companies may maintain, or any under any other
agreement he may have with any of the Companies, with respect to any liability,
costs or expenses Executive incurs or has incurred as a director, officer or
employee of any of the Companies; (e) any Claim Executive may have to obtain
contribution as permitted by law in the event of entry of judgment against
Executive as a result of any act or failure to act for which Executive and any
of the Companies are jointly liable; (f) any Claim to his vested account balance
under The Hertz Corporation Income Savings Plan or The Hertz Corporation
Supplemental Income Savings Plan or to coverage under the Company’s health and
welfare plans in accordance with the terms thereof through the Termination Date;
or (g) any Claim that arises after the date this Agreement is executed.
7.    Restrictive Covenants.
(a)    Executive acknowledges and agrees that in the course of his employment
with the Companies, Executive has acquired Confidential Information and that
such information has been disclosed to Executive in confidence and for his use
only during and with respect to his employment with the Company. At no time
following the Termination Date shall Executive, without the prior written
consent of the Company, use, divulge, disclose or make accessible to any other
person, firm, partnership, corporation or other entity any Confidential
Information except when required to do so by a court of competent jurisdiction,
by any administrative body or legislative body (including a committee thereof)
with jurisdiction to order Executive to divulge, disclose or make accessible
such information.
(b)    Executive acknowledges and agrees that, on and after the Termination
Date, Executive shall continue to be bound by the provisions of Article V of the
Severance Plan and restrictive covenants set forth herein and in the Offer
Letter, if any. Without limiting the generality of the foregoing, Executive
acknowledges and agrees that the term “Competitive Business” (as defined in
Section 5.02 of the Severance Plan) includes entities engaged in the
ride-sharing business, including, without limitation, Uber Technologies Inc. and
Lyft, Inc.
(c)    Notwithstanding the foregoing, nothing in this this Agreement or any
other agreement between Executive and the Companies shall prevent any
communications by Executive with Governmental Agencies without notice to the
Companies, any response or disclosure by Executive compelled by legal process or
required by applicable law, or any bona fide exercise by Executive of any
shareholder rights that may not be waived under applicable law that he may
otherwise have.
(d)    Immunity from Liability: Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney, and is
made solely for the purpose of reporting or investigating a suspected violation
of law. The same immunity will be provided for the disclosure of a trade secret
that is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the individual’s attorney and use the trade secret
information in the court proceeding if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.
8.    Fiduciary Duties. Executive will retain his fiduciary responsibilities to
the Companies to the extent provided by law. In addition, Executive agrees to
continue to abide by applicable provisions of the principles and guidelines set
forth in the Hertz Standards of Business Conduct, the terms of which are
incorporated herein, including, but not limited to, the restrictions on insider
trading and use of Company assets and information contained therein.
9.    Representations of Executive.
(a)    Executive declares and represents that he has not filed or otherwise
pursued any charges, complaints, lawsuits or claims of any nature against the
Companies or any of their subsidiaries, affiliates or divisions, arising out of
or relating to events occurring prior to and through the date of this Agreement,
with any Governmental Agency or court with respect to any matter covered by this
Agreement, and Executive has no knowledge of any fact or circumstance that he
would reasonably expect to result in any such Claim against the Companies in
respect of any of the foregoing. Except as provided in Section 5(b) or 6 of this
Agreement, and subject to the provisions thereof, Executive agrees herein not to
bring suit against the Companies for events occurring prior to the date of this
Agreement and not to seek damages from the Companies by filing a claim or charge
with any Governmental Agency or court.
(b)    Executive further declares and represents that through the Termination
Date he has not: (i) engaged in any conduct that constitutes willful gross
neglect or willful gross misconduct with respect to his employment duties with
the Companies which has resulted or will result in material economic harm to any
of the Companies; (ii) knowingly violated the Hertz Standards of Business
Conduct or any similar policy; (iii) facilitated or engaged in, and has no
knowledge of, any financial or accounting improprieties or irregularities of any
of the Companies; or (iv) knowingly made any incorrect or false statements in
any of his certifications relating to filings of the Companies required under
applicable securities laws or management representation letters, and has no
knowledge of any incorrect or false statements in any of the Companies’ filings
required under applicable securities laws; in either of the case of clause (iii)
or (iv) of this Section 9(b), except with respect to any information that has
been provided through the Termination Date by a third-party auditor in an oral
or written report to both Executive and the Board (or any committee thereof).
Executive further acknowledges and agrees that the Companies are entering into
this Agreement in reliance on the representations contained in this Section
9(b), which representations constitute terms of this Agreement.
(c)    Executive further declares and represents that the representations set
forth in the Offer Letter, if any, remain accurate and that he has complied
(and, with respect to all covenants that by their terms apply through or
following his Termination Date, will continue to comply) with all covenants set
forth therein.
10.    Future Employment. Executive agrees that he will not at any time in the
future seek employment with Hertz and waives any right that may accrue to him
from any application for employment that he may make notwithstanding this
provision.
11.    Non-Compete. Executive expressly agrees that for eighteen (18) months
following his execution of this Agreement (the “Restriction Period”), he shall
not directly or indirectly become associated, as an owner, partner, shareholder
(other than as a holder of not in excess of five percent (5%) of the outstanding
voting shares of any publicly traded company), director, officer, manager,
employee, agent, consultant, or otherwise, with any car rental or comparable
company that competes with the business, or for the customer base, of Hertz.
This paragraph of this Agreement shall not be deemed to restrict association
with any enterprise that conducts unrelated business or that has material
operations outside of the geographic area that encompasses Hertz’s customer base
(or where Hertz had plans at the date of this Agreement) for so long as
Executive’s role, whether direct or indirect (e.g., supervisory), is solely with
respect to such unrelated business or other geographic area (as the case may
be).
12.    Non-Solicitation. Executive expressly agrees that for the Restriction
Period, he shall not directly or indirectly employ or seek to employ, or solicit
or contact or cause others to solicit or contact with a view to engage or
employ, any person who is or was a managerial level employee of any of the
Companies as of the date of this Agreement, or at any time during the twelve
(12)-month period preceding such date. This paragraph of this Agreement shall
not be deemed to be violated solely by placing an advertisement or other general
solicitation or serving as a reference.
13.    Reasonableness and Modification. Executive acknowledges that the
restrictions contained in the “Non-Compete” and “Non-Solicitation” provisions of
this Agreement are reasonable and necessary to protect the legitimate interests
of the Companies, and that any violation of any such restriction will result in
irreparable injury to the applicable Companies. Executive represents and agrees
that his experience and capabilities are such that the restrictions contained in
the “Non-Compete” and “Non-Solicitation” provisions of this Agreement will not
prevent him from obtaining employment or otherwise earning a living at the same
general level of economic benefit as is currently the case.
The parties agree that if any portion of the provisions of the “Non-Compete” and
“Non-Solicitation” provisions of this Agreement is held to be unenforceable for
any reason, including but not limited to the duration of such provision, the
territory being covered thereby, or the type of conduct restricted therein, a
Court is authorized and directed to modify the duration, geographic area, and/or
other terms of such provisions to the maximum benefit of the Companies as
permitted by law, and, as so modified, said provision shall then be enforceable.
The period of time during which the provisions of the “Non-Compete” and
“Non-Solicitation” provisions of this Agreement shall apply shall be extended by
the length of time during which Executive is deemed to be in breach of any such
term.
14.    Nondisparagement/References. The parties agree not to make negative
comments or otherwise disparage one another, including, in the case of the
Companies, the Companies’ respective officers, directors, other employees
holding the titles of Senior Vice President who reported directly to Executive
or the titles of Executive Vice President or higher, or shareholders holding
more than 5% of Holdings’ outstanding common stock as of the Termination Date
(and such shareholders’ affiliates), in any manner reasonably likely to be
harmful to them or their business, business reputation or personal reputation.
The parties shall not assist, encourage, discuss, cooperate, incite, or
otherwise confer with or aid any others in discrediting one another, or the
related persons referenced in this Section 14 or in pursuit of a claim or other
action against the other, except as required by law. Executive shall direct any
employment inquiries or requests for references to General Counsel, The Hertz
Corporation, 8501 Williams Road, Estero, Florida 33928. Nothing contained in
this Section 14 shall prevent any party from (a) making truthful statements in
any judicial, arbitration, governmental, or other appropriate forum for
adjudication of disputes between the parties or in any response or disclosure by
any party compelled by legal process or required by applicable law or
(b) exercising any legally protected whistleblower rights (including pursuant to
Rule 21F under the Securities Exchange Act of 1934).
15.    Cooperation. During the 18-month period following the Termination Date,
Executive agrees to reasonably cooperate with the Companies in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Companies which relate to events or
occurrences that occurred while Executive was employed by the Companies and of
which Executive has relevant knowledge. Executive’s reasonable cooperation in
connection with such claims or actions shall include, but not be limited to,
being available for telephone conferences with outside counsel and/or personnel
of the Companies, being available for interviews, depositions and/or to act as a
witness on behalf of the Company, if reasonably requested, and at the Board’s
reasonable request responding to any inquiries about the particular matter.
Executive further agrees to reasonably and truthfully cooperate with the Company
in connection with any investigation or review by any federal, state or local
regulatory authority relating to events or occurrences that transpired while
Executive was employed with the Company and of which Executive has relevant
knowledge. The Companies shall promptly pay (or promptly reimburse) Executive
(a) for any and all reasonable out-of-pocket expenses incurred by Executive in
connection with such cooperation, and (b) a reasonable hourly rate determined by
the Company to Executive for all time provided pursuant to this Section 15 in
excess of 50 hours.
16.    Miscellaneous.
(a)    Denial of Wrongdoing. The parties understand and agree that this
Agreement shall not be considered an admission of liability or wrongdoing by any
party, and that the parties deny any liability, and nothing in this Agreement
can or shall be used, by or against any party with respect to claims, defenses
or issues in any litigation or proceeding, except to enforce this Agreement
itself. The Companies deny committing any wrongdoing or violating any legal duty
with respect to Executive’s employment or the termination of his employment.
(b)    Entire Agreement. Executive further declares and represents that no
promise, inducement, or agreement not herein expressed or referred to has been
made to him. Except as otherwise specifically provided in this Agreement, this
instrument (including the exhibits hereto) constitutes the entire agreement
between Executive and the Companies and supersedes all prior agreements and
understandings, written or oral, including, without limitation the Severance
Plan and the Offer Letter. This Agreement may not be changed unless the change
is in writing and signed by Executive and an authorized representative of each
of Holdings and The Hertz Corporation. Parol evidence will be inadmissible to
show agreement by and between the parties to any term or condition contrary to
or in addition to the terms and conditions contained in this Agreement. This
Agreement may be executed in separate counterparts, each of which is deemed to
be an original and all of which together constitute one and the same agreement,
whether delivered in person, by mail, by e-mail or by facsimile. For avoidance
of doubt, nothing in this Agreement shall limit the application of the Company’s
Compensation Recovery Policy (or any successor or replacement policy) to any
compensation, payments or benefits payable or paid to Executive pursuant to this
Agreement or any other arrangement, agreement or plan.
(c)    Severability. Executive understands and agrees that should any provision
of this Agreement be declared or be determined by any court to be illegal or
invalid, the validity of the remaining parts, terms or provisions shall not be
affected thereby, and said invalid part, term or provision shall be deemed not a
part of this Agreement.
(d)    Successors and Assigns. This Agreement shall be binding upon Holdings,
The Hertz Corporation and Executive and their respective heirs, personal
representatives, successors and assigns. Executive may not assign any of his
rights or obligations hereunder. Holdings and The Hertz Corporation will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform all of the Company’s
obligations set forth in this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession or
assign had taken place. In the event of the death of Executive prior to the
payment of all amounts by the Company pursuant to this Agreement, the Company
shall make any remaining payments to Executive’s estate in a single lump sum
payment within 60 days following his death.
(e)    Governing Law; Consent to Jurisdiction. Notwithstanding the terms of
Section 10.17 of the Severance Plan, this Agreement shall be governed in all
respects, including as to validity, interpretation and effect, by the internal
laws of the State of Delaware without giving effect to the conflict of laws
rules thereof to the extent that the application of the law of another
jurisdiction would be required thereby. Each party hereby irrevocably submits to
the exclusive jurisdiction of the courts of the State of the city of the
Company’s headquarters and the Federal courts of the United States of America,
in each case located in (or located nearest to) the City of the Company’s
headquarters, solely in respect of the interpretation and enforcement of the
provisions of this Agreement and of the documents referred to in this Agreement,
and in respect of the transactions contemplated hereby and thereby. Each party
hereby waives and agrees not to assert, as a defense in any action, suit or
proceeding for the interpretation and enforcement hereof, or any such document
or in respect of any such transaction, that such action, suit or proceeding may
not be brought or is not maintainable in such courts or that the venue thereof
may not be appropriate or that this agreement or any such document may not be
enforced in or by such courts. Each party hereby consents to and grants any such
court jurisdiction over the person of such parties and over the subject matter
of any such dispute and agrees that the mailing of process or other papers in
connection with any such action or proceeding in the manner provided in Section
16(g) or in such other manner as may be permitted by law, shall be valid and
sufficient service thereof. Notwithstanding the foregoing, in the event of a
breach or threatened breach of any provision of this Agreement, including, but
not limited to, Sections 7, 8, 11, 12, 13, 14 and 15 of this Agreement,
Executive agrees that the Company shall be entitled to seek injunctive or other
equitable relief in a court of appropriate jurisdiction to remedy any such
breach or threatened breach, and damages would be inadequate and insufficient.
The existence of this right to injunctive and other equitable relief shall not
limit any other rights or remedies that the Company may have at law or in equity
including, without limitation, the right to monetary, compensatory and punitive
damages.
(f)    Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT. Each party certifies and
acknowledges that (i) no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver, (ii) each such party
understands and has considered the implications of this waiver, (iii) each such
party makes this waiver voluntarily, and (iv) each such party has been induced
to enter into this agreement by, among other things, the mutual waivers and
certifications in this Section 16(f).
(g)    Notice. Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing, (ii) delivered
personally by courier service or certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or on the third business day after the mailing thereof,
and (iv) addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):
(A)    if to either of the Companies, to them at:
The Hertz Corporation
8501 Williams Road
Estero, Florida 33928
Attention: General Counsel
Facsimile: 866-999-3798
(B)    if to Executive, to him at his last known home address as shown on the
records of the Company.
(h)    Counterparts. This Agreement may be executed by the parties hereto, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.
17.    Tax Matters.
(a)    Withholding. All payments and benefits provided hereunder shall be
subject to tax withholdings required by applicable law and other standard
payroll deductions.
(b)    Code Section 409A.
(i)    Compliance. The intent of the parties is that payments and benefits under
this Agreement be exempt from, or comply with, Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations issued thereunder, and all
notices, rulings and other guidance issued by the Internal Revenue Service
interpreting the same (collectively, “Section 409A”) so as to avoid the
additional tax and penalty interest provisions contained therein and,
accordingly, to the maximum extent permitted under Section 409A, this Agreement
shall be interpreted to maintain exemption from or compliance with its
requirements. In no event whatsoever shall the Company be liable for any tax,
interest or penalties that may be imposed on Executive by Section 409A or any
damages for failing to comply with Section 409A, except for any such additional
taxes and interest or damages that result from the Company’s failure to comply
with the terms of this Agreement or those of any plan or award agreement
referred to herein.
(ii)    Termination as Separation from Service. The termination of Executive’s
employment on the Termination Date constitutes a “separation from service”
within the meaning of Section 409A for purposes of any provision of this
Agreement or other arrangement providing for the payment of any amounts or
benefits subject to Section 409A upon or following a “separation from service”
within the meaning of Section 409A, and for purposes of any such provision of
this Agreement, references to a “resignation from employment,” “termination,”
“terminate,” “termination of employment” or like terms shall also refer to
Executive’s “separation from service” on the Termination Date.
(iii)    Payments for Reimbursements, In-Kind Benefits. All reimbursements for
costs and expenses under this Agreement shall be paid in no event later than the
end of the calendar year following the calendar year in which Executive incurs
such expense. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (A) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (B) the amount of
expenses eligible for reimbursements or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, however, that the
foregoing clause (B) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Internal Revenue Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect.
(iv)    Installments as Separate Payments. If, under this Agreement, an amount
is paid in two or more installments, for purposes of Section 409A, each
installment shall be treated as a separate payment.
(v)    Six-Month Delay. Notwithstanding the foregoing provisions of this
Agreement, if, as of the Termination Date, Executive is a Specified Employee,
then, except to the extent that this Agreement does not provide for a “deferral
of compensation” within the meaning of Section 409A, the following shall apply:
(1) no payments shall be made and no benefits shall be provided to Executive, in
each case that would constitute “deferred compensation” within the meaning of
Section 409A, during the period beginning on the Termination Date and ending on
the six-month anniversary of such date or, if earlier, the date of Executive’s
death, and (2) on the first business day of the first month following the month
in which occurs the six-month anniversary of the Termination Date or, if
earlier, Executive’s death, the Company shall make a one-time, lump-sum cash
payment to Executive in an amount equal to the sum of (x) the amounts otherwise
payable to Executive under this Agreement during the period described in clause
(1) above and (y) the amount of interest on the foregoing at the applicable
federal rate for instruments of less than one year. For avoidance of doubt, no
portion of the severance payable to Executive under this Agreement shall be
delayed due to the preceding sentence because such payments are either exempt as
“short-term deferrals” or “separation pay” under Section 409A, and the remaining
payments are made after the six-month window described in clause (1) of the
preceding sentence.
(c)    Code Section 162(q). With respect to Section 162(q) of the Internal
Revenue Code of 1986, as amended, nothing in this Agreement shall be interpreted
or construed as requiring nondisclosure with respect to any sexual harassment or
sexual abuse that may be a subject of the release contained herein.
18.    Acceptance; Consideration of Agreement. Executive further acknowledges
that he has been provided twenty-one (21) days to consider and accept this
Agreement from the date it was first given to him, although he may accept it at
any time within those twenty-one (21) days.
19.    Revocation. Executive further acknowledges that he understands that he
has seven (7) days after signing this Agreement to revoke it by delivering to
Richard Frecker, General Counsel, The Hertz Corporation, 8501 Williams Road,
Estero, Florida 33928, written notification of such revocation within the seven
(7)-day period. If Executive does not revoke this Agreement, this Agreement will
become effective and irrevocable by him on the eighth day after he signs it (the
“Effective Date”). If Executive revokes this Agreement, Executive hereby
acknowledges and agrees that this Agreement shall be null and void and of no
further force and effect, and his termination of employment shall be treated as
a resignation by him without good reason for all purposes.
20.    Legal Counsel. Executive acknowledges that he understands that he has the
right to consult with an attorney of his choice at his expense to review this
Agreement and has been encouraged by the Companies to do so.
IN WITNESS HEREOF, and intending to be legally bound, I, Thomas C. Kennedy, have
hereunto set my hand.
WITH MY SIGNATURE HEREUNDER, I, THOMAS C. KENNEDY, ACKNOWLEDGE THAT I HAVE
CAREFULLY READ THIS AGREEMENT AND UNDERSTAND ALL OF ITS TERMS, INCLUDING THE
FULL AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE.
I, THOMAS C. KENNEDY, FURTHER ACKNOWLEDGE THAT I HAVE VOLUNTARILY ENTERED INTO
THIS AGREEMENT; THAT I HAVE NOT RELIED UPON ANY REPRESENTATION OR STATEMENT,
WRITTEN OR ORAL, NOT SET FORTH IN THIS AGREEMENT; THAT I HAVE BEEN GIVEN THE
OPPORTUNITY TO HAVE THIS AGREEMENT REVIEWED BY MY ATTORNEY; AND THAT I HAVE BEEN
ENCOURAGED BY HERTZ TO DO SO.
I, THOMAS C. KENNEDY, ALSO ACKNOWLEDGE THAT (1) I HAVE BEEN AFFORDED 21 DAYS TO
CONSIDER THIS AGREEMENT, (2) I HAVE 7 DAYS AFTER SIGNING THIS AGREEMENT TO
REVOKE IT BY DELIVERING TO RICHARD FRECKER, AS SET FORTH ABOVE, WRITTEN
NOTIFICATION OF MY REVOCATION, AND (3) IF I REVOKE THIS AGREEMENT (A) IT SHALL
BE NULL AND VOID AND NONE OF HERTZ OR ANY OF ITS AFFILIATES SHALL HAVE ANY
OBLIGATIONS TO ME UNDER THIS AGREEMENT, AND (B) HERTZ SHALL HAVE NO OBLIGATIONS
TO ME OTHER THAN AS IF I HAD RESIGNED VOLUNTARILY AND (TO THE EXTENT APPLICABLE)
WITHOUT GOOD REASON FOR PURPOSES OF THE SEVERANCE PLAN OR OTHERWISE.


/s/ Thomas C. Kennedy
 
 
Thomas C. Kennedy
 
 
Date:
8/29/18
 
 
 
 
 
 








THE HERTZ CORPORATION
 
HERTZ GLOBAL HOLDINGS, INC.
 
 
 
 
 
By:
/s/ Richard Frecker
 
By:
/s/ Richard Frecker
 
 
 
Name:
Richard Frecker
 
Name:
Richard Frecker
 
 
 
 
 
Title:
Executive Vice President, General Counsel
 
Title:
Executive Vice President, General Counsel
 
 
 
 
 
Date:
8/29/18
 
Date:
8/29/18


































Schedule A
Vested Equity as of Termination Date


Option Awards


Grant Date
Number of Securities Underlying Unexercised Vested Option Award


Option Exercise Price
1/20/2015
52,908
$85.29
3/2/2017
10,692
$22.19






